 



Exhibit 10.8

EMPLOYMENT CONTINUITY AGREEMENT

     THIS EMPLOYMENT CONTINUITY AGREEMENT (this “Agreement”) is between LSB
BANCSHARES, INC., a North Carolina Corporation (referred to in this Agreement as
the “Company,” which term includes any subsidiary of the Company where the
context so requires), and NICHOLAS A. DAVES, a Senior Vice President of the
Company and a resident of Winston-Salem, North Carolina (“Executive”), and is
effective as of December 24, 1997 (the “Effective Date”).

     The Company’s Board of Directors (the “Board”) acknowledges that
Executive’s contributions to the growth and success of the Company will be
substantial. As a publicly held corporation, the Board recognizes that there
exists a possibility of a change in control of the Company. The Board also
recognizes that the possibility of such a change in control may contribute to
uncertainty on the part of the Executive and may result in the departure or
distraction of the Executive from his responsibilities.

     Outstanding management of the Company is essential to advancing the best
interests of the Company and its shareholders. In the event of a threat or
occurrence of a bid to acquire or change control of the Company or to effect a
business combination, it is particularly important that the Company’s business
be continued with a minimum of disruption. The Board believes that the objective
of securing and retaining the Executive will be achieved if the Executive is
given assurances of employment security so that he will not be distracted by
personal uncertainties and risks created by such circumstances.

     The Board believes that such assurances will secure the continued services
of the Executive in the performance of his regular duties and such extra duties
as may be required of him during such periods of uncertainty and enable the
Company to rely on such Executive to manage its affairs during any such period
with less concern for his personal risks.

     The Executive previously entered into an Amended and Restated Employment
Contract dated September 29, 1995, by and between Old North State Bank and
Executive, which such parties subsequently amended by a First Amendment to
Amended and Restated Employment Contract dated October 30, 1996 (collectively
the “Prior Employment Contract”), and such Prior Employment Contract currently
sets forth the terms and conditions of Executive’s employment with the Company.

     The Stock Option and Compensation Committee of the Board (the “Committee”)
has recommended, and the Board has approved, entering into this Agreement with
the Executive in order to achieve the foregoing objectives in return for which
the Executive agrees to terminate the Prior Employment Contract, which will be
null and void upon the execution of this Agreement except for Section 6 thereof
titled “Stock Options,” it being agreed that the stock options described therein
shall survive the termination of the Prior Employment Contract and shall
continue to be exercisable pursuant to the terms and conditions set forth in
such stock options.

     Accordingly, the Company and Executive enter into this Agreement to induce
Executive to remain an employee of the Company and to continue to devote his
full energy to the Company’s affairs, and the Company and the Executive hereby
terminate the Prior Employment Contract and agree that Executive shall not have
any further rights under said Prior Employment Contract after this time, except
with respect to the stock options described in Section 6 titled “Stock Options”
of the Prior Employment Contract, which shall remain outstanding notwithstanding
the termination of the Prior Employment Contract and shall be exercisable
according to the terms and conditions set forth therein.

1



--------------------------------------------------------------------------------



 



     1. Term. Upon execution by the Company and Executive, this Agreement is
effective as of the Effective Date. This Agreement automatically continues in
effect through December 31, 1998, and thereafter through each successive
December 31 unless the Company and the Executive agree in writing thirty days
before the end of any calendar year to terminate this Agreement as of the end of
that calendar year (although this Agreement may terminate automatically under
Section 5); and this Agreement automatically continues in effect from year to
year thereafter unless the Company and the Executive agree in writing to
terminate it.

     2. Employment.

          (a) Effective Date. The Company and Executive hereby agree that
Executive’s employment shall continue on and after the Effective Date. The terms
and conditions of Executive’s employment are further described in Section 3 of
this Agreement.

          (b) Employment Period. If Executive is employed by the Company on a
Control Change Date (as defined in Section 2(c) of this Agreement), the Company
further agrees that the Company shall continue to employ Executive, and
Executive further agrees that he shall continue as an employee of the Company,
for at least the Employment Period. For purposes of this Agreement, the
Employment Period begins on a Control Change Date and ends on the earlier of the
third anniversary of a Control Change Date or Executive’s Normal Retirement Date
(as defined under the Lexington State Bank Employees Pension Plan, as in effect
on the Effective Date or as amended thereafter prior to a Control Change Date).
During the Employment Period and thereafter, the terms and conditions of
Executive’s employment shall be as described in Section 4 of this Agreement.

          (c) Change in Control and Control Change Date. For purposes of this
Agreement, a Change in Control occurs if, after the Effective Date, (i) any
Person (other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or the Company itself) becomes the owner or
beneficial owner of Company securities having 20% or more of the combined voting
power of the then outstanding Company securities that may be cast for the
election of the Board (other than as a result of an issuance of securities
initiated by the Company, or open market purchases approved by the Board, as
long as the majority of the Board approving the purchases are directors at the
time the purchases are made); or (ii) as the direct or indirect result of, or in
connection with, a cash tender or exchange offer, a merger, consolidation,
reorganization or other business combination, a sale of all or substantially all
of the Company’s assets, a contested election of directors, or any combination
of these transactions or similar events, and, with respect to (i) or (ii) above,
the Continuing Directors (as defined below) cease to constitute a majority of
the Board, or any successor’s board. For purposes of the preceding sentence,
“Continuing Director” means any member of the Board while a member of the Board,
and who (i) was a director of the Company before the consummation of the
transactions described in the preceding sentence or (ii) whose subsequent
nomination for election or election to the Board was recommended or approved by
a majority of the Continuing Directors; and “Person” means any individual, firm,
corporation, partnership, limited liability company, trust or other entity,
including a “group” as defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, and any successor (by merger or otherwise) of such entity.

               For purposes of this Agreement, a Control Change Date is the date
on which an event described in (i) or (ii) of the first sentence of this Section
2(c) is consummated. If a Change in Control occurs on account of a series of
transactions, a Control Change Date is the closing date of the last of such
transactions.

2



--------------------------------------------------------------------------------



 



     3. Terms of Employment Before a Control Change Date.

          (a) General Duties. Executive shall continue to exercise such
authority and perform such executive duties as are commensurate with the
authority being exercised and duties being performed by Executive immediately
before the Effective Date. However, if the Company and Executive agree, the
authority and duties of the Executive may be changed without affecting
Executive’s rights under this Agreement.

          (b) Place of Employment. Executive’s services shall be performed at
the location where Executive was employed immediately before the Effective Date.
However, if the Company and Executive agree, the location of Executive’s
employment may be changed without affecting Executive’s rights under this
Agreement.

          (c) Working Facilities and Support Staff. Executive is entitled to an
office of a size and with furnishings and other appointments at least equal to
those provided to Executive before the Effective Date. Executive is entitled to
secretarial and other assistance, and to such other facilities, equipment, and
supplies at least equal to those provided to Executive before the Effective
Date.

          (d) Expenses Generally. Executive is entitled to receive prompt
reimbursement for all reasonable expenses incurred by Executive. Reimbursement
shall be made in accordance with the Company’s policies and procedures in effect
on the Effective Date or as amended prior to a Control Change Date.

          (e) Meetings, Conventions, and Seminars. Executive is encouraged to
attend seminars, professional meetings and conventions, and educational courses
that are reasonably related to Executive’s employment with the Company. The cost
of travel, tuition or registration, food, and lodging for attending those
activities shall be paid by the Company. Other costs shall be paid by Executive,
unless the Company authorizes those costs. If such other costs are authorized
expenses, Executive shall be reimbursed after satisfying the Company’s policies
and procedures for such reimbursement.

          (f) Promotional Expenses. Executive is encouraged to incur reasonable
expenses for promoting the Company’s business. Such promotional expenses include
travel, entertainment (including memberships in social and athletic clubs),
professional advancement, and community service expenses. Executive agrees to
bear those expenses except to the extent that those expenses are incurred at the
Company’s specific direction or those expenses are specifically authorized by
the Company as expenses that the Company may pay directly or indirectly through
reimbursement to Executive.

          (g) Outside Activities. Executive may (i) serve on corporate, civic,
or charitable boards or committees; (ii) deliver lectures, fulfill speaking
engagements, or teach at educational institutions; and (iii) manage personal
investments, provided that such activities do not materially interfere with the
performance of Executive’s responsibilities for the Company. To the extent that
any such activities have been conducted by Executive before the Effective Date,
such prior conduct of activities and any subsequent conduct of activities
similar in nature and scope shall not be deemed to interfere with the
performance of Executive’s responsibilities for the Company.

          (h) Compensation and Benefits. Executive’s compensation and benefits
shall be the same as those in effect on the Effective Date, subject to periodic
review and adjustment by the Company or as amended prior to a Control Change
Date.

               As of the Effective Date, Executive’s compensation includes, but
is not limited to, the following: (i) a base salary of $116,900; (ii) incentive
compensation pursuant to the Company’s

3



--------------------------------------------------------------------------------



 



Management Incentive Plan; (iii) deferred compensation pursuant to the Company’s
Deferred Compensation Plan; (iv) participation in the Lexington State Bank
Employees Savings Plus Plan; (v) participation in the Lexington State Bank
Employees Pension Plan; (vi) participation in the Company’s 1996 Omnibus Stock
Incentive Plan; and (vii) participation in the 1989 Employee Stock Option Plan
of Piedmont Bancshares Corporation (that the Company assumed in connection with
its merger on August 11, 1997 with Old North State Bank), to the extent of the
stock options granted thereunder prior to the Effective Date, which stock
options shall remain outstanding and exercisable according to the terms and
conditions set forth therein.

               As of the Effective Date, Executive’s benefits include, but are
not limited to, the following: (i) group life, accidental death and
dismemberment, long-term disability, and medical insurance; (ii) paid vacation
and holidays; and (iii) sick leave.

               This Section 3(h) does not change the terms of any compensation
arrangement, benefit program or benefit plan maintained by the Company and does
not give Executive any additional vested interest in any compensation or benefit
to which Executive is not already entitled under any such program or plan on the
Effective Date.

     4. Terms of Employment On and After a Control Change Date.

          (a) General. During the Employment Period and thereafter, the terms
and conditions of Executive’s employment, as described in Section 3, shall
continue in effect, except that such terms and conditions are fixed as of the
day before a Control Change Date and Executive’s compensation and benefits are
governed by Section 4(b).

          (b) Compensation and Benefits. During the Employment Period and
thereafter, the Company shall (i) continue to pay Executive an annual base
salary not less than Executive’s annual base salary on the day before a Control
Change Date, (ii) pay Executive during each successive twelve-month period
beginning on a Control Change Date incentive compensation in amounts not less in
amount that those paid to Executive during the twelve-month period preceding the
day before a Control Change Date, and (iii) continue all compensation and
employee benefit plans and programs, including all compensation, plans and
benefits described in Section 3(h) of this Agreement, at levels in effect on the
day before a Control Change Date (to the extent practicable and subject to such
reductions as may be required to maintain such plans in compliance with
applicable nondiscrimination and other federal laws regulating employee benefit
plans and programs) or pay Executive an amount necessary to provide essentially
comparable benefits (assuming, in the case of insured benefits, that Executive
is then insurable at standard rates).

     5. Disability or Death of Executive.

          (a) Termination of Employment on Disability. The Company, pursuant to
a resolution duly adopted by the Board, may terminate this Agreement if
Executive becomes Disabled by giving Executive written notice of its intention
to terminate Executive’s employment, subject to the terms and conditions
specified in the notice. If Executive becomes Disabled and does not return to
the performance of his duties for the Company in accordance with the terms and
conditions set forth in the notice, Executive’s employment with the Company
shall terminate (the “Disability Effective Date”). For purposes of this
Agreement, “Disabled” has the meaning set forth under the Long Term Disability
Plan of Lexington State Bank or any successor plan or amendment to such Plan. If
Executive’s employment is terminated because Executive is Disabled, Executive
will not receive any Continued Compensation under this Agreement but is
entitled, after the Disability Effective Date, to receive disability and other
benefits on a basis comparable to those provide by the Company to disabled
employees and their families in

4



--------------------------------------------------------------------------------



 



accordance with such plans, programs, and policies relating to Executive’s
disability, if any, as in effect on the Effective Date or as amended thereafter.

          (b) Termination of Employment on Death. If Executive dies, this
Agreement shall automatically terminate as of the date of death of the
Executive. If Executive’s employment is terminated because the Executive dies,
Executive will not receive any Continued Compensation under this Agreement but
is entitled, after the date of death, to receive death and other benefits on a
basis comparable to those provided by the Company to deceased employees and
their families in accordance with such plans, programs, and policies relating to
Executive’s death, if any, as in effect on the Effective Date or as amended
thereafter.

     6. Liquidated Damages Upon Termination of Employment Other Than By
Disability or Death.

          (a) General. Executive is entitled to receive Continued Compensation
according to the remaining provisions of this Section 6 if Executive’s
employment with the Company terminates because of an event described in Section
6(b) or 6(c). If Executive’s employment terminates and an event described in
Section 6(b) or 6(c) has not occurred, Executive is not entitled to any
Continued Compensation under this Section 6. If Executive’s employment
terminates before a Control Change Date and if Executive reasonably demonstrates
that such termination of employment was taken at the request of a third party
who had taken steps reasonably calculated to effect a Change of Control or
otherwise arose in connection with or anticipation of a Change of Control, then
for purposes of this Agreement, the Executive’s employment shall be treated as
if it had terminated during the Employment Period.

          (b) Termination by the Company. Subject to the conditions of
Section 7(c), Executive is entitled to receive Continued Compensation if
Executive’s employment is terminated by the Company without cause (“cause” being
limited to Executive’s acts of theft, embezzlement, fraud, or moral turpitude
involving or negatively affecting the Company).

          (c) Voluntary Termination. Subject to the conditions of Section 7(c),
Executive is entitled to receive Continued Compensation if Executive voluntarily
terminates employment after (i) Executive does not receive salary increases,
incentive compensation, stock options and other benefits comparable to that
which Executive received in prior years or, if greater, that other executives in
comparable positions in comparable companies receive in the current year; or
(ii) Executive’s salary, incentive compensation, stock options or other benefits
are reduced and such reduction is not consistent with reductions for executives
in comparable positions with comparable companies; or (iii) Executive’s status,
title(s), office(s), working conditions, or management responsibilities are
diminished (other than changes in reporting or management responsibilities
required by applicable federal or state law); or (iv) Executive’s place of
employment is changed in any way without Executive’s consent. Executive will be
entitled to receive Continued Compensation on account of his voluntary
termination under this Section 6(c) only if such voluntary termination occurs
within six months after an event described in (i), (ii), (iii), or (iv) above,
or within six months after the last in a series of such events.

          (d) Continued Compensation. If Executive’s employment terminates
before a Control Change Date or after the Employment Period because of an event
described in Section 6(b) or 6(c), subject to the conditions of Section 7(c),
Continued Compensation equal to Executive’s Base Period Income shall be paid in
twelve equal monthly installments. If Executive’s employment terminates during
the Employment Period because of an event described in Section 6(b) or 6(c),
subject to the conditions of Section 7(c), Continued Compensation equal to three
times Executive’s Base Period Income shall be paid in thirty-six equal monthly
installments. Continued Compensation payments to Executive shall commence on the
first day of the month following Executive’s termination of employment with the
Company because of an event described in Section 6(b) or 6(c) and shall continue
on the first day of each

5



--------------------------------------------------------------------------------



 



month thereafter until paid in full, subject to receipt by the Company of
notification from the Accounting Firm (defined below) of its determination
regarding the reduction, if any, of Continued Compensation according to
Section 6(g).

          (e) Base Period Income. Executive’s Base Period Income shall equal his
annual base salary as of his termination date, plus an amount equal to the
incentive compensation awarded to or accrued for Executive for the fiscal year
immediately prior to the fiscal year in which Executive’s termination date
occurs (but in no event shall such amount be less than the incentive
compensation amount required to be paid during the Employment Period under
Section 4(b)(ii) if the Executive’s employment terminates during the Employment
Period). Amounts of such base salary and incentive compensation that Executive
has elected to defer during the relevant period shall be included in Base Period
Income.

          (f) Other Payments or Benefits. In addition to any payments provided
under this Agreement or under any other arrangement between the Company and
Executive, Executive shall be entitled on termination of employment to (i) any
cash or property due him as a result of the exercise of a stock option granted
under the Company’s 1996 Omnibus Stock Incentive Plan or a successor plan or the
1989 Employee Stock Option Plan of Piedmont Bancshares Corporation (that the
Company assumed in connection with its merger of August 11, 1997 with Old North
State Bank) or under any other incentive, benefit or compensation plan of the
Company, (ii) any payments or benefits due him, whether or not “parachute
payments” as defined in Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) (but subject to Section 6(g)), including amounts that
Executive is entitled to receive under Company maintained tax-qualified plans
and any health care coverage under Company maintained welfare plans for which
Executive pays the cost, and (iii) only on termination of employment other than
on account of disability or death, an office of a size and furnishings and
exclusive secretarial assistance at least equal to that provided Executive prior
to termination of employment and Company-paid out-placement services, each for
one year after the termination of Executive’s employment.

          (g) Certain Reduction of Continued Compensation.

               (i) For purposes of this Section 6(g),

                    (A) A “Payment” means any amount that, if paid, would be a
payment or distribution in the nature of compensation to or for the benefit of
Executive, whether paid or payable pursuant to this Agreement or otherwise;

                    (B) “Continued Compensation” means a Payment paid or payable
pursuant to Section 6(d) (calculated as if there were no reduction of Continued
Compensation according to this Section 6(g));

                    (C) “Net After Tax Receipts” means the Present Value of a
Payment net of all taxes imposed on Executive with respect to that Payment under
Sections 1 and 4999 of the Code, determined by applying the highest marginal
rate under Section 1 of the Code that applied to Executive’s taxable income for
the immediately preceding taxable year;

                    (D) “Present Value” means the value determined in accordance
with Section 280G(d)(4) of the Code; and

                    (E) “Reduced Amount” means the smallest aggregate amount of
all Payments that (1) is less than the sum of all Payments and (2) results in
aggregate Net After Tax Receipts

6



--------------------------------------------------------------------------------



 



that are equal to or greater than the Net After Tax Receipts that would result
if the aggregate Payments were any other amount less than the sum of all
Payments.

               (ii) Notwithstanding any other Section of this Agreement, if the
accounting firm that is engaged to audit the Company’s financial statements (the
“Accounting Firm”) determines that receipt of all Payments would subject
Executive to tax under Section 4999 of the Code, it shall determine whether some
amount of Payments would meet the definition of a “Reduced Amount.” If the
Accounting Firm determines that there is a Reduced Amount, one or more Payments
shall be reduced to that Reduced Amount, but not below zero. If any reduction of
Payments is required by the preceding sentence, (A) Payments other than
Continued Compensation shall be reduced first, and (B) Continued Compensation
shall be reduced in a manner that shortens the period over which Continued
Compensation is paid (and, thus, the number of monthly installments payable) but
does not reduce the amount of a monthly installment that would be paid but for
this Section 6(g).

               (iii) If the Accounting Firm determines that one or more Payments
should be reduced to the Reduced Amount, the Company shall promptly notify
Executive of that determination, sending a copy of the detailed calculations by
the Accounting Firm. All determinations made by the Accounting Firm under this
Section 6(g) are binding upon the Company and Executive and shall be made within
sixty days after Executive’s employment termination, unless reasonable cause
requires an extension of time. The Accounting Firm shall furnish written notice
to the Company and Executive of any required extension before the end of the
sixty-day period; but the Accounting Firm shall make its determinations under
this Section as soon as possible and not later than six months after Executive’s
employment terminates.

               (iv) It is the intention of the Company and Executive to reduce
one or more Payments only if the aggregate Net After Tax Receipts to Executive
would be increased by that reduction. However, it is possible that, as a result
of uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm under this Section, amounts shall
have been paid or distributed under this Agreement to or for the benefit of
Executive, which amounts should not have been so paid or distributed
(“Overpayment”), or that additional amounts not paid or distributed under the
Plan to or for the benefit of Executive could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount. If the Accounting Firm, based either upon the assertion of a deficiency
by the Internal Revenue Service against the Company or Executive, which
assertion the Accounting Firm believes has a high probability of success, or
based upon controlling precedent or other substantial authority, determines that
an Overpayment has been made, any such Overpayment shall be treated for all
purposes as a loan to Executive, which loan Executive shall repay to the Company
on terms acceptable to Executive and the Company together with interest at the
applicable federal rate under Section 7872(f)(2) of the Code; provided, however,
that no such loan shall be deemed to have been made and no amount is payable by
Executive to the Company if and to the extent such deemed loan and payment would
not either reduce the amount on which Executive is subject to tax under
Section 1 or 4999 of the Code or generate a refund of such taxes. If the
Accounting Firm, based upon controlling precedent or other substantial
authority, determines that an Underpayment has occurred, the Accounting Firm
shall promptly notify the Company of the amount of the Underpayment. The Company
shall take action to address the Underpayment in a manner that as nearly as
possible restores Executive to the position he would have been in if there had
been no Underpayment.

     7. Executive Covenants.

          (a) Confidential Information. Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge, or data relating to the Company and its business, which is obtained
by Executive during Executive’s employment by the Company and

7



--------------------------------------------------------------------------------



 



which is not public knowledge (other than by acts by Executive or his
representatives in violation of this Agreement). After the termination of
Executive’s employment with the Company, Executive shall not, without the
Company’s prior written consent, communicate or divulge any such information,
knowledge, or data to anyone other than the Company and those designated by it
to receive such information, knowledge, or data except pursuant to an order of a
court or governmental agency. In no event may an asserted violation of this
Section 7(a) constitute a basis for deferring or withholding any amounts
otherwise payable to Executive under this Agreement.

          (b) Records and Files. All records and files concerning the Company or
the Company’s customers belong to and shall remain the property of the Company.

          (c) Covenant Not to Compete.

               (i) Executive agrees that if his employment terminates for any
reason other than when he becomes Disabled or dies, then during the period in
which Executive is entitled to Continued Compensation under Section 6 of this
Agreement, he shall not serve as an employee of, or become a director of, or
render advisory or other services for, or in connection with, or make any
financial investment in excess of 5% of the outstanding capital stock of a bank
or other financial institution that has a banking office in Forsyth County,
North Carolina, counties contiguous to Forsyth County, North Carolina, or
counties in which the Company has a banking office on the date of termination of
Executive’s employment. Executive further agrees that during the period in which
Executive is entitled to Continued Compensation under Section 6, he shall not
actively induce any Company employee to terminate employment with the Company in
favor of promised or prospective employment with or on behalf of Executive or
Executive’s post-termination employer.

               (ii) Executive agrees and acknowledges that any breach of the
covenants contained in this Section 7(c) shall cause irreparable injury to the
Company, and that the remedy at law for any such breach shall be inadequate, and
that the Company shall be entitled to appropriate equitable relief.

               (iii) The covenants contained in this Section 7(c) shall inure to
the benefit of the Company and its affiliated employers and subsidiaries and
their successors.

               (iv) The restrictions contained in this Section 7(c) are
considered by the parties hereto to be fair and reasonable and necessary for the
protection of the legitimate business interests of the Company.

               (v) Notwithstanding Sections 3, 4 or 6, if Executive violates
this Section 7(c), any unpaid Continued Compensation shall immediately be
forfeited as of the date of any violation.

     8. Legal Fees and Expenses. The Company shall pay all legal fees and
expenses, if any, incurred by Executive in obtaining, enforcing, or defending
any right or benefit provided by this Agreement, whether successful or not.
Payments under this Section are not Continued Compensation and are not subject
to reduction under any other Section of this Agreement.

     9. Governing Law. This Agreement and performance hereunder and all suits,
actions and other proceedings hereunder shall be construed in accordance with
and under and pursuant to the laws of the State of North Carolina, (except its
choice of law provisions to the extent that they would require the application
of the laws of a state other than the State of North Carolina), and in any suit,
action or other proceeding that may be brought arising out of, in connection
with, or by reason of this Agreement, the laws of the State of North Carolina
(except its choice of law provisions to the extent that they would

8



--------------------------------------------------------------------------------



 



require the application of the laws of a state other than the State of North
Carolina) shall be applicable and shall govern to the exclusion of the law of
any other forum, without regard to the jurisdiction in which any suit, action or
other proceeding may be instituted.

     10. Amendment. This Agreement may not be amended except by the written
agreement of Executive and the Company (with the Company acting by adoption of a
resolution by the Board recommended by the Committee).

     11. Binding Effect. The parties agree that this Agreement is enforceable
under the laws of the State of North Carolina. This Agreement is binding on the
Company, its successors, and assigns and on Executive and his personal
representatives; and the Company will not consolidate or merge into or with
another corporation, or transfer all or substantially all of its assets to
another corporation (the “Successor Corporation”) unless the Successor
Corporation shall assume this Agreement, and upon such assumption, Executive and
the Successor Corporation shall become obligated to perform the terms and
conditions of this Agreement. This Agreement inures to the benefit of and is
enforceable by Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If
Executive dies while any amounts are payable under this Agreement, all such
amounts, unless otherwise provided, shall be paid in accordance with the terms
of this Agreement to Executive’s spouse, or if none, to his devisee, legatee, or
other designee or, if there be no such designee, to his estate.

     12. Notice. For purposes of this Agreement, notices and all other
communications shall be in writing and are effective when delivered or mailed by
United States registered mail, return receipt requested, postage prepaid,
addressed to Executive or his personal representative at his last known address.
All notices to the Company shall be directed to the attention of the Chairman of
the Board. Such other addresses may be used as either party may have furnished
to the other in writing. Notices of change of address are effective only upon
receipt.

     13. Miscellaneous. No provision of this Agreement may be modified, waived,
or discharged unless such waiver, modification, or discharge is agreed to in
writing signed by Executive and the Company. A waiver of any breach of or
compliance with any provision or condition of this Agreement is not a waiver of
similar or dissimilar provisions or conditions. The invalidity or
unenforceability of any provision of this Agreement does not affect the validity
or enforceability of any other provision of this Agreement, which remains in
full force and effect.

     14. No Assignment. Executive may not assign, alienate, anticipate, or
otherwise encumber any rights, duties, or amounts that he might be entitled to
receive under this Agreement.

     The parties have executed this Agreement effective as of the 24th day of
December, 1997.

                  LSB BANCSHARES, INC.
 
                /s/ Robert F. Lowe 

  By:   ROBERT F. LOWE    

  Its:   President    
 
                NICHOLAS A. DAVES
 
                /s/ Nicholas A. Daves 

9